Case 17-15975-pmm   Doc 63    Filed 02/26/21 Entered 02/26/21 11:46:28   Desc Main
                             Document      Page 1 of 5
Case 17-15975-pmm   Doc 63    Filed 02/26/21 Entered 02/26/21 11:46:28   Desc Main
                             Document      Page 2 of 5
Case 17-15975-pmm   Doc 63    Filed 02/26/21 Entered 02/26/21 11:46:28   Desc Main
                             Document      Page 3 of 5
Case 17-15975-pmm   Doc 63    Filed 02/26/21 Entered 02/26/21 11:46:28   Desc Main
                             Document      Page 4 of 5
Case 17-15975-pmm   Doc 63    Filed 02/26/21 Entered 02/26/21 11:46:28   Desc Main
                             Document      Page 5 of 5
